Citation Nr: 1130140	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  10-12 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah



THE ISSUE

Entitlement to service connection for a low back disorder.  



REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Esq.



ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran had active service from March 1966 to January 1968.

The appeal comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, in pertinent part denying service connection for a low back disorder.  The Salt Lake City RO is now the agency of original jurisdiction.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.


REMAND

The claims file contains a June 2008 Social Security Administration (SSA) determination awarding disability benefits to the Veteran.  Medical and other records underlying that determination are not contained within the claims file.  While a computer disk was provided by SSA purportedly containing relevant records upon which the determination was based, the files within that disk are substantially empty, bearing only a few relevant documents duplicated within various files.  Thus, relevant records were not provided by SSA, and hard copies of all relevant documents should be obtained from that agency, in furtherance of the claim.  The United States Court of Appeals for Veterans Claims (Court) has held that where a veteran is in receipt of Social Security disability benefits, the medical records underlying that award are relevant to issues such as those on appeal here. Masors v. Derwinski, 2 Vet. App. 181 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Veteran's service treatment records bear a single record of treatment documenting a self-reported three-month history of persistent low back ache, with that examiner in September 1967 finding that the Veteran's back, "appears WNL" (within normal limits).  There are no other service records documenting back difficulty, and upon service separation examination in December 1967 the Veteran's spine was indicated to be normal, with no findings of any disorder associated with the low back.  

Some treatment records within the claims file are consistent in documenting the Veteran's self-report that his current back difficulties began in the early 1980's, including a Denver Spine treatment record dated in May 5, 2008, and a Colorado Neurology Institute treatment record dated May 30, 2008.  The Veteran contradicts these past self-reports by his submitted affidavit signed and dated in April 2010, wherein he states, in relevant parts, as follows:

During service, in 1967, I injured my back while on a work party unloading provisions aboard the USS Guam during operation Carib 4-66.  I was lifting boxes containing 4 one gallon cans of vegetables and fruit.  . . .  After doing this for several hours, I noticed my back getting stiff and it ached.  For several days following, my back was quite stiff and sore.

I continued to have low back pain and bouts of shooting pain like being stabbed in the low back.  The shooting / stabbing pain continued for several months until I could not take it anymore and went to sick bay.  I do not remember receiving any particular treatment at that time.  

In a couple of months, I was discharged and I returned to my civilian job as a telephone installer.  I continued to have back aches and stabbing pain to the degree that I requested a less physical position and later that year was transferred to an office job as a complex line assigner.  

Throughout the 1970's, I saw many doctors and chiropractors because I had low back pain almost continually with several stabbing bouts a year, that kept me from working a few days each time.  There were times when all I could do was take pain and anti-inflammatory pills so I could crawl on my hands and knees from the bed to the bathroom.  

By 1981, the pain had become so constant and sharp that I had to have a laminectomy at L4-L5.  I continued to have back pain after the surgery to the extent that my neurosurgeon injected my spine to see if a facet surgery might give some relief.

[The Veteran's narrative continues from that point in time to the present.]

This account of service history contained in this statement is notably inconsistent with the single record of service treatment addressing the back, with that record documenting a three-month history of only "low back ache," current findings within normal limits.  This starkly contrasts with the April 2010 report of in-service "shooting/stabbing pain continued for several months until I could not take it anymore and went to sick bay."  Such a plain contradiction by service documentation calls into question the Veteran's credibility in his self-reported medical history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that the Board is obligated to determine the credibility of lay statements).  

Additional contradictions between the Veteran's statements and prior statements, and between his statements and the balance of the evidence, substantially detract from his credibility for this purpose, and render medical statements relying on the Veteran's self-reported history themselves non-probative for purposes of the Board's adjudication.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  Specifically, a May 5, 2008, treatment record from Denver Spine, a facility where the Veteran received care, noted the Veteran's self-reported social history of liking to work out and to ski vigorously.  This contradicts the Veteran's self-report at his November 2009 VA examination that he "never played much sports."  

In his April 2010 affidavit, the Veteran's self-reported history informs that he requested a "less physical" position in his post-service civilian work as a telephone installer, and was later that year transferred to office work.  In that affidavit the Veteran goes on to describe years of ongoing back pain, as already quoted, but leads the reader to suppose that he did not thereafter do physically demanding work, which misapprehension is dispelled by a review of the Veteran's self-report upon the November 2009 VA examination.  At that examination he reported that (quoting the examiner's account of the Veteran's self-report) "for about 29 years following Marine Corps discharge he ran utilities [at a ski resort], particularly the water system and sewer systems, and then branched out on his own in a business in the same field . . . ."  The Veteran at that examination also provided a contradicted statement concerning sports activities, stating (again quoting the examiner's account of the Veteran's self-report), "He never played sports much, he explains, but enjoys occasional fishing and sailing."  

It appears clear that the omissions by the Veteran regarding his post-service work activities in his most recent affidavit, as well as contradictions in his statements regarding sporting activities thereafter, are attempts to misinform VA examiners and the Board regarding post-service experiences and activities.  Damage to the spinal elements would obviously be potentially affected by skiing, weight lifting, and physically demanding work over the decades since service, and hence the Veteran's contradicting accounts appear to indicate that he has provided false accounts of post-service activities, as contradicted by other records and prior statements, in furtherance of his claim for VA benefits.  

The Board finds that the VA examiner in November 2009, in his reliance on a history of physical labor after service, appears to have relied on the most likely scenario of such activities, as the Veteran then provided that account to the examiner prior to changing that narrative for purposes of his claim.  

It thus appears that the objection by the Veteran's attorney to the November 2009 VA examiner's reliance on a history of physical work after service is substantially misplaced.  Rather, the Board finds the VA examiner's opinion and explanation for that opinion sufficient for the Board's adjudication.  Hence, the only basis for the current remand is to obtain records which underlie the SSA determination, and thereafter for readjudication of the claim by the RO or AMC, prior to Board adjudication.  

Upon remand, the Veteran is of course at liberty to submit additional evidence or argument in furtherance of his claim.  The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide (or identify and provide authorization for VA to obtain) any records of treatment between service separation and 2008 (by either VA or non-VA providers), which period is not represented in the evidentiary record despite his assertions of treatment from service to the present.  Associate any additional evidence or argument received with the claims file.

2.  Obtain and associate with the claims file any Social Security disability determination(s) and the medical records underlying the determination(s).  The hard (paper) copies of those records should be requested from SSA, based on the failure of SSA to provide the requested records in the computer disk the SSA provided the RO in March 2009.  

3.  Thereafter, readjudicate the remanded claim de novo.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his attorney should be provided with a Supplemental Statement of the Case and afforded the appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


